DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The claims are allowable over the “closest” prior art Bruce et al. (US 5,683,761) (Bruce), Rozenflanz et al. (US 2008/0190034) (Rosenflanz), Mechanical properties of dense to porous alumina/lanthanum hexaaluminate composite ceramics (Negahdari).
The examiner provided the non-patent literature document, Negahdari, with the Office Action mailed 05/11/2018. The citation of prior art refers to the provided document.
Bruce teaches a thermal barrier coating system for a superalloy used in a gas turbine engine (col. 1, lines 8-9). The protected article comprises a substrate, a metallic bond coat on the substrate, a top layer of alpha alumina (i.e., oxide cover coating), and a second ceramic material layer (i.e., ceramic coating) between the bond coat and the top layer of alpha alumina; the second ceramic material layer is yttria-stabilized zirconia (col. 2, lines 26-31).
However, Bruce does not teach or suggest the oxide cover coating comprises aluminum oxide and at least one element selected from lanthanum, magnesium, silicon, calcium, and sodium, the oxide cover coating having a porosity of from 5 to 30 vol.%, comprising at least 50 vol.% of the aluminum oxide which exists at least partially as free α-Al2O3, as presently claimed.
Rosenflanz teaches a ceramic material used as a coating and the coating is useful as a protective coating in applications involving thermal management ([0001]; [0020]). The ceramic comprises at least 90 percent by weight Al2O3 based on the total weight of the glass-ceramic, and a metal oxide other than Al2O3 ([0013]). 
However, Rosenflanz does not teach or suggest the ceramic material has a porosity of from 5 to 30 vol.%, comprising at least 50 vol.% of the aluminum oxide which exists at least partially as free α-Al2O3, as presently claimed. Rather, as Applicant noted on p. 12 of the Remarks filed 05/24/2022, Rosenflanz teaches a porosity of from 25 to 75 percent by volume for abrasive articles and a porosity of from 0 to 10 percent by volume for cutting tools and cutting tool inserts, but fails to disclose any porosity for coatings and further it would not be obvious to one of ordinary skill in the art to use a porosity designed for a cutting tool/cutting tool insert or abrasive article as the porosity of a coating. 
Negahdari teaches a composite ceramic material comprising lanthanum hexaaluminate (LHA) and alumina (Abstract). Alumina/LHA composite ceramics with compositions from 5 to 20 vol% LHA (i.e., 95 to 80 vol% alumina) suppresses the alumina grain growth and enhance mechanical strength and fracture toughness (Introduction, p. 3005-3006). Negahdari further teaches at 40 vol% LHA the composite ceramic has a porosity of 9% (Table 1).
However, even if Negahdari was combined with Bruce, one of ordinary skill in the art would not be motivated to include 40 vol% LHA, given that Negahdari teaches fracture toughness and hardness face reduction with additions of 40-60 vol% LHA (Conclusion, p. 3009; Fig. 1). 
Thus, it is clear Bruce, Rosenflaz and Negahdari, alone or in combination, do not teach or suggest the present invention.
Further, Applicants amendment and Remarks filed 05/24/2022 overcome the previous 35 U.S.C. 112(b) rejections of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784